Citation Nr: 0530146	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
operative left shoulder dislocation with deltoid atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO denied a rating in excess of 30 percent for 
service-connected post-operative left shoulder dislocation 
with deltoid atrophy.  In September 2001, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in April 2002, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2002.  

Following the certification of the appeal to the Board, in 
April 2005, the veteran appointed as his new representative 
The American Legion, to replace the North Carolina Department 
of Veterans Affairs.  The Board recognizes the change in 
representation.  38 C.F.R. § 20.1304(a) (2004).  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) at the RO; the RO has 
scheduled such a hearing on two separate instances, the most 
recent of which was in May 2005, however, the veteran has 
cancelled each of the scheduled hearings.

In October 2005, the undersigned VLJ granted the veteran's 
motion to advance his appeal on the docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R.    § 20.900(c) 
(2004).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that the 
veteran's representative in its October 2005 written brief 
presentation raised the issue of service connection for a 
scar secondary to the veteran's service-connected post-
operative left shoulder dislocation with deltoid atrophy.  As 
the RO has not yet adjudicated this matter, it is not 
properly before the Board; hence, it is referred to the RO 
for appropriate action.


REMAND

The Board's review of the claims file reveals that additional 
development of the matter on appeal is warranted.  

The veteran's post-operative left shoulder dislocation with 
deltoid atrophy is currently rated as 30 percent disabling, 
under 38 C.F.R. § 4.73, Diagnostic Code 5303, for injuries 
affecting Muscle Group III, pertaining to the intrinsic 
muscles of the shoulder girdle.  This rating represents the 
maximum evaluation assignable for muscle injuries involving 
Muscle Group III, where the affected upper extremity is a 
non-dominant arm (as in this case).  However, the record 
reflects the possibility of further injury to the left 
shoulder involving muscle groups other than Group III, which 
could warrant assignment of a rating higher than the 
currently assigned 30 percent evaluation.  
	
In this respect, the Board notes that there is medical 
evidence suggesting that the veteran's disability may involve 
muscle injury affecting Muscle Group I and/or Group II 
(evaluated under Diagnostic Codes 5301 and 5302, 
respectively), each pertaining to the extrinsic muscles of 
the shoulder girdle.  In particular, a November 2000 
treatment report from Dr. M. Kasselt notes the presence of 
generalized shoulder girdle muscle wasting.  A November 2001 
letter from Dr. K. McKnight, notes his review of the 
veteran's prior VA examination reports, and expresses the 
opinion that the veteran appeared to be significantly 
impaired with regard to the muscle groups under Diagnostic 
Codes 5301, 5302 and 5303.  Also, a September 2002 VA 
physician assistant's report notes deltoid and shoulder 
girdle atrophy in the left shoulder.  

The regulations regarding the evaluation of muscle injuries 
may permit the assignment of a higher rating in this case 
based upon injury involving Muscle Groups I and II.  Under 38 
C.F.R. § 4.55(d), the combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.  
(Emphasis added).  In the present case, while there is no 
evidence of ankylosis in the veteran's left shoulder, the 
rating that corresponds to unfavorable ankylosis of the 
shoulder (for a minor extremity) is a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5200.  Thus, an evaluation 
higher than the currently assigned 30 percent rating remains 
possible, based upon consideration of any additional 
impairment for injuries to Muscle Groups I and Group II.  The 
Board also emphasizes that the previous VA examinations of 
record in connection with the claim for increase, conducted 
in June 2000 and May 2001, did not specifically address the 
nature and extent of his muscle injuries. 

Hence, another examination to obtain a more complete 
portrayal of the severity of the veteran's post-operative 
left shoulder dislocation with deltoid atrophy, and findings 
of as to the extent of all injuries to all pertinent muscle 
groups, would assist in resolving the claim on appeal.  In 
order to obtain all relevant medical information regarding 
the current severity of the veteran's left shoulder 
disability, the examiner should also note any orthopedic 
manifestations of this condition.  As indicated above, the 
most recent examination to obtain such findings is dated 
nearly four years ago, and moreover, while no higher rating 
than 30 percent is available for limitation of motion of the 
(minor) arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 
higher evaluation is potentially available under Diagnostic 
Code 5202, for impairment of the humerus.

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination, by a physician, at an appropriate 
VA medical facility.  See 38 U.S.C. § 5103A.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination, without good cause, shall result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.    

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes treatment records from the Durham VA Medical Center 
(VAMC), dated from June 1999 to June 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Durham VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004) as regards 
requests for records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Moreover, the supplemental SOC (SSOC) that explains the bases 
for the RO's determinations must include citation and 
discussion of the provisions at 38 C.F.R. §§ 4.55 (concerning 
the principles of combined ratings for muscle injuries) and 
4.73, Diagnostic Codes 5301 and 5302 (governing the 
evaluation of muscle injuries affecting both Muscle Groups I 
and II, involving the extrinsic muscles of the shoulder 
girdle).  The RO should also note its consideration of 
Diagnostic Code 5202 in evaluating the current severity of 
the veteran's service-connected left shoulder disability, if 
warranted.    

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Durham 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's left shoulder, from June 2003 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
shoulder, by an physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees) should be accomplished (with all 
associated findings made available to the 
orthopedic examiner made prior to 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specify all current 
muscle injuries associated with the 
veteran's left shoulder disability, and 
identify each muscle group affected, to 
include consideration of Muscle Group III 
(intrinsic muscles of the shoulder 
girdle), and any separate and distinct 
involvement of Muscle Group I and/or 
Muscle Group II (extrinsic muscles of the 
shoulder girdle).  The examiner should 
then render an assessment, for each 
muscle group involved, as to whether the 
injury is considered slight, moderately 
severe, or severe.  
Additionally, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
veteran's left shoulder.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

Based on the above-referenced findings, 
the examiner should render an assessment 
as to whether motion of the veteran's arm 
is best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 
degrees from the side.  With respect to 
the scapulohumeral articulation, he/she 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

The examiner should also render findings 
as to whether there is malunion of the 
humerus, and if so, whether it is 
productive of moderate or marked 
deformity.  The examiner should state 
whether there is recurrent dislocation of 
the humerus at the scapulohumeral joint, 
and if so, whether there are (a) 
infrequent episodes, with guarding of 
movement only at the shoulder level, or 
(b) frequent episodes, with guarding of 
all arm movements.  With respect to the 
humerus, the examining physician should 
state whether there is fibrous union, 
non-union (a false flail joint), or loss 
of the head (flail shoulder).  As regards 
the clavicle or scapula, the examiner 
should state whether there is 
dislocation, malunion, or non-union; and, 
if non-union, whether it is with or 
without loose movement.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
rating in excess of 30 percent for post-
operative left shoulder dislocation with 
deltoid atrophy.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim in light of all pertinent evidence 
and legal authority (to include 38 C.F.R. 
§§ 4.55, involving the principles of 
combined ratings for muscle injuries, and 
4.73, Diagnostic Codes 5301 (Muscle Group 
I), and 5302 (Muscle Group II), for 
evaluation of the muscle injuries 
involving the extrinsic muscles of the 
shoulder girdle).  The RO should also 
address whether consideration of 38 
C.F.R. § 4.71a, Diagnostic Code 5202, is 
appropriate.

8.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 



or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 
 
 
 

